Citation Nr: 0609548	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1963 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied the veteran's claim for entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
of this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence indicates 
that the veteran does not suffer from PTSD related to 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, two May 2001 letters, taken together, provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a February 
2003  Statement of the Case (SOC) and a November 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
VA medical records, private treatment records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
see also 38 C.F.R. § 3.304(f) (2004).  If the veteran did not 
engage in combat while in service, or if the alleged stressor 
is not related to combat, corroborative evidence of the 
claimed stressor having actually occurred is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; his 
service medical and personnel records; VA medical records; 
private medical records; VA examination reports; and 
information from the Department of the Navy.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran asserts entitlement to service connection for 
PTSD as a result of stressors that he experienced in service.  
Although the evidence reveals that the veteran served in 
Vietnam and the death of Paul Devers was verified by the 
Department of the Navy, the preponderance of the medical 
evidence fails to reveal that he currently suffers from PTSD.  

Specifically, there are differing medical opinions addressing 
whether the veteran currently suffers from PTSD.  A routine 
mental health screen in December 2000 was positive for 
depression and PTSD.  In January 2001, the veteran presented 
at the VA mental health clinic "to see someone about PTSD, 
and my depression."  The veteran related his experiences 
from Vietnam and indicated that he has had troubling thoughts 
since service.  The veteran was calm, but tearful when 
discussing Vietnam.  The examiner diagnosed the veteran's 
symptoms as PTSD, although the report did not address 
symptoms which support the criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV).  See 38 C.F.R. 
§ 4.125(a).

The veteran was hospitalized by VA in July 2001 for treatment 
of substance abuse.  Psychological testing during this 
hospitalization was consistent with PTSD.  Mental status 
examination noted a tendency to exaggerate and some 
narcissistic attitude.  Final diagnoses at discharge were 
alcohol dependence, prescription drug abuse, dysthymia 
secondary to addiction and life situation, rule out partial 
PTSD, and personality disorder. 

During an April 2002 VA PTSD examination, the veteran 
presented with complaints of crying spells and feeling 
guilty.  The examiner indicated that the veteran's claims 
folder was available and was carefully reviewed.  The 
examiner stated that "no clear criteria matched to support 
the presence of PTSD."  The diagnoses provided were alcohol 
abuse and personality disorder, not otherwise specified, with 
antisocial characteristics.  The examiner further noted that 
the veteran was evasive with regard to his past military 
history, and there was a tendency to endorse a lot of 
positive symptoms which were incongruent with the veteran's 
current clinic health status.  He also stated that the 
veteran's allegations were not supported by consistent 
objective clinical findings and contemporaneous records in 
the file.

Another VA PTSD examination was conducted in August 2004, and 
included a review of the claims file.  Following examination, 
the examiner diagnosed the veteran with substance abuse, with 
alcohol abuse in remission per patient report; panic disorder 
with agoraphobia; and mood disorder due to a medical 
condition.  The examiner stated that the veteran did not meet 
the criteria for PTSD.  He noted that although the veteran 
did witness one traumatic event and has felt excessive guilt, 
he did not meet the criteria for avoidance or hypervigilance.  
The examiner attributed the veteran's sleep difficulties and 
mood disorder to his physical pain and physical limitations.  

Upon review of the evidence, the Board finds that the 
opinions of the VA examiners are entitled to the greatest 
weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  While a January 2001 treatment report provided 
a diagnosis of PTSD, such did not address the DSM-IV criteria 
in making such a diagnosis.  See 38 C.F.R. § 4.125(a).  
Subsequent hospitalization report in July 2001 and an August 
2004 Social Survey note a diagnosis of "rule out" PTSD, 
which is not a substantiated diagnosis.  

Only the VA medical examinations in April 2002, and more 
specifically in August 2004, included a review of the entire 
claims file and addressed the DSM-IV criteria.  These 
examinations included a complete examination.  The April 2002 
examiner concluded that the veteran's symptoms did not 
support the presence of PTSD and diagnosed the veteran's 
symptoms as personality disorder with antisocial 
characteristics.  The August 2004 examiner concluded that the 
veteran did not meet the criteria for PTSD.  

The veteran has also asserted that he suffers from PTSD.  
When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998); see also Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran has had some college courses in psychology and worked 
as a "house counselor" for a home for mentally and 
emotionally challenged persons.  However, the Board finds 
that his assertions are entitled to less weight than the 
medical evidence provided by mental health professionals with 
significantly more training and expertise in the field.   

In summary, the preponderance of the evidence is against a 
finding that the veteran currently suffers from PTSD as a 
result of in-service stressors.  Thus, the claim for service 
connection for PTSD must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


